Citation Nr: 1047854	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, to include the issue of whether a compensable rating 
was warranted prior to May 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in May 2010.  A transcript 
of the hearing is associated with the claims folder.

This appeal was previously before the Board in July 2010, when it 
was remanded for additional development.  Such development having 
been completed, the appeal has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  Prior to May 28, 2009, audiometric test results corresponded 
to numeric designations no worse than Level II for the right ear 
and Level II for the left ear.

2.  Since May 28, 2009, audiometric test results corresponded to 
numeric designations no worse than Level III for the right ear 
and Level V for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss prior to May 28, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.7 & 4.85, Table VI, Table VIA, Table VII, Diagnostic 
Code 6100, and § 4.86 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss prior to May 28, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.7 & 4.85, Table VI, Table VIA, Table VII, 
Diagnostic Code 6100, and § 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

Here, the claim was originally one for service connection.  It 
was then granted and an initial disability rating and effective 
date have been assigned.  Therefore, the Veteran's service 
connection claim has been more than substantiated - it has been 
proven.  Accordingly, section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no longer 
applies to the Veteran's appeal (e.g., his initial increased 
rating claim) the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a December 2004 letter (which notified 
the Veteran of the grant of service connection for bilateral 
hearing loss, the assignment of a noncompensable rating, 
effective March 2004, and his appellate rights) and the May 2006 
statement of the case (which set forth the criteria necessary for 
a higher disability evaluation, citations to applicable law, and 
the reasons and bases for the grant of a noncompensable rating).  

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  All evidence adequately 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Additionally, the Veteran has been 
accorded multiple appropriate VA examinations.  In this regard, 
the Board notes that in a December 2010 post-remand brief, the 
Veteran's representative asserted that the speech discrimination 
scores reflected in a July 2010 VA examination do not present a 
true picture of the Veteran's hearing loss because they were 
achieved with the use of louder than normal volume.  
Significantly, however, nowhere in the report of the July 2010 VA 
examination is it indicated that louder than normal volume was 
used for speech discrimination testing; and it appears the 
representative was actually referring to an April 2009 private 
physician's statement, which indicates that the Veteran's 
"speech discrimination is good when presented at a slightly 
louder level than normal conversation speech."  In short, there 
is no indication that the July 2010 VA examination was inadequate 
for rating purposes.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim of entitlement to service 
connection for hearing loss in March 2004.  The RO granted 
service connection for bilateral hearing loss in a December 2004 
rating decision and assigned a noncompensable disability rating, 
effective from March 26, 2004.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the regulatory rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
slightly impaired hearing acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  
"(D)isability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends that his hearing acuity is more severe than 
the currently-assigned noncompensable and 10 percent evaluations 
indicate.  The Veteran is competent to describe his hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
Veteran's description of his service-connected disability must be 
considered in conjunction with the clinical evidence of record as 
well as the pertinent rating criteria.

The relevant evidence of record consists of VA treatment records 
and VA examination reports dated in October 2004, May 2009, and 
July 2010.  The relevant evidence also consists of an April 2009 
private physician's statement and the Veteran's statements and 
testimony at his May 2010 Travel Board hearing.  In this regard, 
it is observed that while the record also contains several 
private audiograms, they are in graphical form only and do not 
contain interpretations of the audiometric readings contained on 
the graphs.  Furthermore, there is no indication that the speech 
recognition scores reflected in these reports were achieved by 
use of the controlled Maryland CNC speech discrimination test as 
established by regulation.  See 52 Fed. Reg. 44,117; see also 
38 C.F.R. § 4.85.  As such, the private audiograms will not be 
addressed or considered in the analysis that follows.  

Upon thorough review of the record, the Board finds that the 
preponderance of the evidence is against a compensable rating for 
bilateral hearing loss prior to May 28, 2009, or a rating in 
excess of 10 percent since that time.

During an October 2004 VA audiological examination, the Veteran 
reported difficulty hearing normal conversational speech.  He 
denied any lost time from work as a result of his hearing 
problems.  On air conduction study, the Veteran demonstrated 
puretone thresholds of 18, 26, 54, and 54 decibels in the  right 
ear and 24, 42, 72, and 72 decibels in the left ear at 1,000, 
2000, 3000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 38 decibels for his right ear and 53 for his left 
ear.  Although a bone conduction study was also performed, it was 
noted that an air conduction study is better than a bone 
conduction study to reflect hearing loss.  For the sake of 
completeness, however, the Board notes that bone conduction study 
revealed puretone thresholds of 16, 24, 52, and 62 decibels in 
the Veteran's right ear and 16, 40, 70, and 62 decibels in his 
left ear 1,000, 2000, 3000, and 4,000 Hertz, respectively, 
resulting in an average of 39 decibels for his right ear and 47 
decibels for his left ear.  Additionally, the Veteran had speech 
discrimination scores of 88 percent correct in his right ear and 
84 percent correct in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
(including bone conduction findings) results in a numeric 
designation of II for his right ear and II for his left ear.  
Application of 38 C.F.R. § 4.85 Table VII results in a 
noncompensable disability rating for the Veteran's service-
connected bilateral hearing loss.  

The report of a subsequent May 2009 VA audiological examination 
reflects puretone thresholds of 20, 55, 70, and 70 decibels in 
the Veteran's right ear and 30, 60, 85, and 80 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  
The average of these thresholds was 54 decibels for his right ear 
and 64 for his left ear.  Significantly, it was noted that the 
examiner was unable to obtain reliable speech recognition scores, 
and it was recommended that any rating decision be based on 
puretone thresholds only, which were consistent and reliable.  

Applying 38 C.F.R. § 4.85, Table VIA (governing the numeric 
designation of hearing impairment based only on puretone 
threshold average) to the foregoing findings results in a numeric 
designation of III for his right ear and V for his left ear.  
Application of 38 C.F.R. § 4.85 Table VII results in a 10 percent 
disability rating for the Veteran's service-connected bilateral 
hearing loss.  Consistent with these findings, in an October 2009 
rating decision, the RO granted an increased evaluation of 10 
percent for the Veteran's bilateral hearing loss, effective from 
May 2009.

In an April 2009 statement, the Veteran's private physician 
indicated that while the Veteran's speech discrimination was good 
when presented at a slightly louder level than normal 
conversational speech, the Veteran would have significant 
difficulty understanding speech in a less than ideal listening 
situation.

VA treatment records show that the Veteran was issued hearing 
aids in July 2009.  During his May 2010 Travel Board hearing, the 
Veteran testified that he had trouble hearing even with hearing 
aids.  T-12.

Most recently, the Veteran underwent a VA audiological 
examination in July 2010.  At that time he reported that he had 
the most difficulty hearing with conversation in crowds, and that 
he had to ask people to repeat themselves.  Testing at that time 
revealed puretone thresholds of 20,40, 65, and 60 decibels in the 
Veteran's right ear and 25, 50, 75, and 70 decibels in his left 
ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 46 decibels for his right ear and 
55 for his left ear.  Additionally, the report reflects speech 
discrimination scores of 88 percent correct in his right ear and 
86 percent correct in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of II for his right ear and II 
for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability rating 
for the Veteran's service-connected bilateral hearing loss.  

At no time during the appeal does the Veteran's hearing loss 
pattern fit into the "exceptional patterns of hearing impairment" 
which are rated under the provisions of 38 C.F.R. § 4.86.

Thus, based on the objective medical evidence of record, the 
Board must conclude that a compensable rating prior to May 28, 
2009, and a rating in excess of 10 percent since May 28, 2009, is 
not warranted.  In reaching this determination, the Board 
acknowledges the Veteran's challenge to VA's method of testing 
hearing impairment, which he essentially contends does not 
reflect real-life situations.  However, as mentioned previously, 
the use of the controlled Maryland CNC speech discrimination test 
and the puretone threshold average determined by an audiometry 
test was established by regulation and published in the Federal 
Register on November 18, 1987.  See 52 Fed. Reg. 44,117.  
Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that audiometric testing in a sound controlled room 
is an adequate testing ground for rating purposes.  While the 
Board sympathizes with the Veteran's frustrations, we are 
constrained by the regulations governing the award of VA 
compensation and are bound by these guidelines. 

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the level of disability of the Veteran's hearing loss 
and; thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total disability 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  Here, while the 
record indicates that the Veteran is unemployed (see May 2009 VA 
treatment report) the record does not reflect, and the Veteran 
has not asserted, that he is unemployable as a result of his 
service-connected bilateral hearing loss disability.  As such, 
further consideration of a TDIU is not warranted.



ORDER

An initial compensable rating prior to May 28, 2009 for bilateral 
hearing loss is denied.

An initial rating in excess of 10 percent from May 28, 2009 for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


